OPINION OF THE COURT

Per Curiam.

The respondent was admitted to practice by this court on October 19, 1938.
In this proceeding to discipline respondent for professional misconduct, the Referee sustained charge two alleging that respondent paid a complainant $3,500 in exchange for a general release and further required that the complainant and his wife withdraw all complaints filed against respondent with the Grievance Committee. The other charge of misconduct was not sustained. Petitioner moved to confirm in part and disaffirm in part the report of the Referee and respondent cross-moved to confirm said report to the extent that charge one be dismissed and that charge two, “although factually supported, be determined by this Court not to constitute an obstruction of justice or unprofessional conduct under the circumstances”.
*573After reviewing all of the evidence, we are in full agreement with the findings of the Referee. We find respondent guilty of the afore-mentioned misconduct. The petitioner’s motion and the respondent’s cross motion are granted only to the extent noted above and are otherwise denied.
In determining an appropriate measure of discipline to be imposed we are mindful of respondent’s personal problems at the time of the misconduct as well as his previously unblemished record. Accordingly, the respondent should be, and he hereby is, censured for his misconduct.
Mollen, P. J., Hopkins, Damiani, Titone and Gulotta, JJ., concur.